DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 03/11/21, for application number 15/419,779 has been received and entered into record.  Claims 1, 11, and 20 have been amended.  Therefore, Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-9, 11, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Halberstadt, US Pat. Appln. Pub. No. 2015/0249398, in view of Zijlman.
Regarding Claim 1, Halberstadt discloses an electronic device for controlling switching timing [controller for a switched mode power converter, par 13, ll. 1-2], comprising:
load voltage measuring circuitry configured to measure a load voltage from a load coupling to a return to produce a load voltage measurement [a peak current detector configured to detect a peak negative current in the secondary side circuit; peak current detector comprises a sensor adapted to sense a voltage (i.e. load) across a parasitic inductance in a grounding contact to the secondary side circuit; that is, secondary controller 65 senses the current in the secondary circuit by sensing, at 64, the voltage across a parasitic inductance 63, between the secondary winding of transformer 14 and ground, par 13, ll. 11-12; par 19, ll. 1-4; par 43, ll. 14-18]; and
a processor coupled to the load voltage measuring circuitry, wherein the processor is configured to determine whether a load voltage spike is indicated by the load voltage measurement, [feedback circuit connected to peak current detector, as it adjusts the off-set adaption in response to the detected current from the detector; feedback circuit comprises a regulation unit; the regulation unit may comprise a digital signal processor; the feedback circuit 
However, while Halberstadt discloses determining whether a load voltage spike is indicated by the load voltage measurement, Halberstadt does not explicitly teach switching circuitry configured to cut a load voltage cycle to produce an alternating current (AC) cyclically switched phase-cut load voltage; and measuring AC cyclically switched phase-cut voltage, and determining whether a load voltage spike is indicated based on a spike threshold stored in memory.
In the analogous art of protecting electric systems from power spikes, Zijlman teaches switching circuitry configured to cut a load voltage cycle to produce an alternating current (AC) cyclically switched phase-cut load voltage [lamps may be used in conjunction with dimmers such as phase-cut dimmers that cut a portion of the mains input power (i.e. AC power) in order to reduce the average power provided; alternating current as illustrated in Fig. 2, par 2, ll. 3-6]; and measuring the AC cyclically switched phase-cut voltage [phase-cut detector that detects phase-cut input to lamp, and if it detects a phase cut outside of a threshold, then will prevent operation; alternating current as illustrated in Fig. 2, par 43, ll. 18-25] and determining whether a load voltage spike is indicated based on a spike threshold stored in memory [phase-cut detector prevents operation of lamp if detect phase-cut exceeding a critical threshold; 
It would have been obvious to one of ordinary skill in the art, having the teachings of Halberstadt and Zijlman before him before the effective filing date of the claimed invention, to incorporate the spike monitoring as taught by Zijlman into the device as disclosed by Halberstadt, as monitoring power phase-cut spikes which exceed a threshold informs the system to stop input voltage and avoid possible damage [Zijlman, par 43, ll. 13-15]. 
Regarding Claim 7, Halberstadt and Zijlman disclose the electronic device of Claim 1.  Halberstadt further discloses wherein the processor is configured to control the switching timing based on a size of the voltage spike in a case that a voltage spike is indicated [detector detects the negative peak value (i.e. size) of the sensed current; peak value of the negative current spike is processed in order to determine an optimum control input; optimum input is the offset adaptation to end the conduction of the switch, Fig. 7(b); par 47, ll. 4-6, 12-15].
Regarding Claim 8, Halberstadt and Zijlman disclose the electronic device of Claim 7.  Halberstadt further discloses wherein the processor is configured to control the switching timing by adjusting the switching timing by an amount of time relative to the size of the voltage spike [detector detects the negative peak value (i.e. size) of the sensed current; peak value of the negative current spike is processed in order to determine an optimum control input (i.e. input is determined based on the value detected); optimum input is the offset adaptation to end the conduction of the switch, Fig. 7(b); par 47, ll. 4-6, 12-15].
Regarding Claim 9, Halberstadt and Zijlman disclose the electronic device of Claim 1.  Halberstadt further discloses wherein the processor is configured to control the switching 
Regarding Claim 11, Halberstadt discloses a method for controlling switching timing by an electronic device [using a controller for a switched mode power converter, par 13, ll. 1-2].  The remainder of Claim 11 repeats the same limitations as recited in Claim 1, and thus is rejected accordingly.
Regarding Claims 17-19, Halberstadt and Zijlman disclose the method of Claim 11.  Claims 17-19 repeat the same limitations as recited in Claims 7-9, respectively, and thus are rejected accordingly.
Regarding Claim 20, Halberstadt discloses a non-transitory computer-readable medium for controlling switching timing [controller for a switched mode power converter; controller executing instructions for switching would necessarily contain computer-readable medium containing the instructions being executed, par 13, ll. 1-2].  The remainder of Claim 20 repeats the same limitations as recited in Claim 1, and thus is rejected accordingly.
Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Halberstadt and Zijlman, and further in view of Shao et al., US Pat. Appln. Pub. No. 2006/0279972.
Regarding Claim 2, Halberstadt and Zijlman disclose the electronic device of Claim 1.  However, while Halberstadt discloses a processor controlling the switching timing in a case that a load voltage spike is indicated [processor contained in regulation unit which is in turn contained in feedback circuit, adjusts the off-set adaption in response to the detected current from the detector, par 13, ll. 16-18], Halberstadt and Zijlman do not explicitly teach controlling the switching timing by determining whether to adjust the switching timing to an earlier timing or a later timing based on the load voltage spike.
In the analogous art of switching power supply devices, Shao teaches controlling the switching timing by determining whether to adjust the switching timing to an earlier timing or a later timing based on the load voltage spike [turning on a switch in response to going to 0V from a negative polarity, and turning off the switch earlier than a time where voltage shifts to negative polarity from 0V, par 13, ll. 19-26].
It would have been obvious to one of ordinary skill in the art, having the teachings of Halberstadt, Zijlman, and Shao before him before the effective filing date of the claimed invention, to incorporate the adjusting of an earlier timing as taught by Shao, into the device as disclosed by Halberstadt and Zijlman, to achieve synchronized rectification and reduce power loss by reducing a forward direction power drop [Shao, par 4].
Regarding Claim 3, Halberstadt, Zijlman, and Shao disclose the electronic device of Claim 2.  Halberstadt further discloses a processor adjusting the switching timing [processor contained in regulation unit which is in turn contained in feedback circuit, adjusts the off-set adaption in response to the detected current from the detector, par 13, ll. 16-18], and Shao further discloses adjusting the switching timing to an earlier or later timing comprising 
Regarding Claim 4, Halberstadt, Zijlman, and Shao disclose the electronic device of Claim 3.  Halberstadt further discloses a processor adjusting the switching timing [processor contained in regulation unit which is in turn contained in feedback circuit, adjusts the off-set adaption in response to the detected current from the detector, par 13, ll. 16-18], and Shao further discloses adjusting the switching timing to the later timing in a case that the load voltage spike has a same polarity as the previous swing polarity, or adjusting the switching timing to the earlier timing in a case that the load voltage spike has a different polarity from the previous swing polarity [turning on a switch in response to going to 0V from a negative polarity, and turning off the switch earlier than a time where voltage shifts to negative polarity from 0V, par 13, ll. 19-26].
Regarding Claims 12-14, Halberstadt and Zijlman disclose the method of Claim 11.  Claims 12-14 repeat the same limitations as recited in Claims 2-4, respectively, and thus are rejected accordingly. 
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Halberstadt and Zijlman, and further in view of Owens et al., US Pat. Appln. Pub. No. 2005/0216618.
Regarding Claim 5, Halberstadt and Zijlman disclose the electronic device of Claim 1.  Halberstadt further discloses wherein the processor is configured to control the switching 
However, while Halberstadt discloses adjusting the switching timing until the system has reached an optimum value [par 40], Halberstadt and Zijlman do not explicitly teach repeatedly adjusting the switching timing until a load voltage spike is not indicated.  
Thus, while Halberstadt discloses adjusting a switching timing parameter in response to a voltage spike indication, Owens discloses similarly adjusting a system parameter in response to an output leading to a system error.  In the analogous art of maintaining operation of an electronic device, Owens teaches repeatedly adjusting the value until an error is no longer detected [par 15, ll. 14-16]. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Halberstadt, Zijlman, and Owens before him before the effective filing date of the claimed invention, to incorporate the repeated adjustments as taught by Owens, into the device as disclosed by Halberstadt and Zijlman, to determine sustainable operation values to avoid errors in operation [Owens, par 15, ll. 5-6].
Regarding Claim 15, Halberstadt and Zijlman disclose the method of Claim 11.  Claim 15 repeats the same limitations as recited in Claim 5, and thus is rejected accordingly.
Claims 6, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Halberstadt and Zijlman, and further in view of Xu et al., US Pat. Appln. Pub. No. 2008/0246414.
Regarding Claim 6, Halberstadt and Zijlman disclose the electronic device of Claim 1.  Halberstadt further discloses wherein the processor is configured to control switching timing based on a load voltage spike [processor contained in regulation unit which is in turn contained in feedback circuit, adjusts the off-set adaption in response to the detected current from the detector, par 13, ll. 16-18].
However, Halberstadt and Zijlman do not explicitly teach a voltage spike caused by a dimming level change.
In the analogous art of sensing the presence of voltage spikes, Xu teaches a voltage spike caused by a dimming level change [when the load is dimmed, voltage spikes are created, par 18].
It would have been obvious to one of ordinary skill in the art, having the teachings of Halberstadt, Zijlman, and Xu before him before the effective filing date of the claimed invention, to incorporate the dimming of the load as taught by Xu into the device as disclosed by Halberstadt and Zijlman, to detect voltage spikes in order to prevent damage to the load [Xu, par 13].
Regarding Claim 10, Halberstadt and Zijlman disclose the electronic device of Claim 1.  Halberstadt further discloses wherein the processor is configured to control the switching timing [processor contained in regulation unit which is in turn contained in feedback circuit, adjusts the off-set adaption in response to the detected current from the detector, par 13, ll. 16-18].
However, Halberstadt and Zijlman do not explicitly teach detecting a load type and the load type being an inductive load type.

	It would have been obvious to one of ordinary skill in the art, having the teachings of Halberstadt, Zijlman, and Xu before him before the effective filing date of the claimed invention, to incorporate the load type detection as taught by Xu into the device as disclosed by Halberstadt and Zijlman, in order to detect the voltage spikes of the inductive loads to prevent damage to the load [Xu, par 13].
Regarding Claim 16, Halberstadt and Zijlman disclose the method of Claim 11.  Claim 16 repeats the same limitations as recited in Claim 6, and thus is rejected accordingly.

Response to Arguments
Applicant’s arguments filed 03/11/21 as to the newly-amended limitations have been considered but are moot due to the new rejection based on the references previously presented.  
Additionally, while the provisional double patenting rejection has been withdrawn, as the claims have been amended so as to be patentably distinct from the claims filed in co-pending application 15/419,806, Examiner notes Applicant's remaining argument filed 03/11/21 has been fully considered but it is not persuasive.
Specifically, Applicant argues Zijlman does not teach or suggest “determining whether a load voltage spike is indicated based on a spike threshold stored in memory,” as there is no 
While Examiner acknowledges Zijlman does not explicitly state the critical threshold is stored in memory, it is noted that the threshold being used by Zijlman is necessarily stored, and whatever the storage may be, it is reasonable to consider such a storage a type of memory.  Particularly, with respect to the “critical threshold” by which Zijlman compares phase-cut angles and thus the amount of rectified voltage that is cut, Zijlman discloses the “critical threshold may be chosen to be quite low in order to avoid driving the LED lamp with an input signal that may result in undesirable current spikes or current ripple” [Zijlman, par 22, ll. 12-15].  Based on the citation, it appears the critical threshold is chosen and subsequently used in a comparison.  For a threshold to be first chosen, and subsequently utilized, necessarily requires the threshold to be stored, even if temporarily, in some type of memory device.  As such, Zijlman does appear to disclose a spike threshold stored in memory, as required by the claim limitation.  
As no additional arguments were made as to the remaining claims, the remainder of the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047.  The examiner can normally be reached on M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Paul Yen/Primary Examiner, Art Unit 2186